t c no united_states tax_court james h swanson and josephine a swanson petitioners v commissioner of internal revenue respondent docket no filed date ps filed a motion for reasonable_litigation_costs pursuant to rule tax_court rules_of_practice and procedure and sec_7430 i r c claiming that r was not substantially justified in determining that prohibited_transactions had occurred under sec_4975 i r c with respect to a domestic_international_sales_corporation a foreign_sales_corporation and two individual_retirement_accounts and the sale of ps' illinois residence to p's closely_held_corporation was a sham_transaction held r was not substantially justified with respect to the first issue but was substantially justified with respect to the second issue held further net_worth for purposes of the equal_access_to_justice_act u s c sec d b as incorporated by sec_7430 is determined based upon the cost of acquisition rather than the fair_market_value of assets and was less than dollar_figure million each with respect to ps on the date their petition was filed held further ps' failure to request an appeals_office conference did not constitute a refusal to participate in an appeals_office conference within the meaning of sec_301_7430-1 proced admin regs and because no 30-day_letter was issued to ps prior to the mailing of their notice_of_deficiency ps are deemed to have per se exhausted their administrative remedies for purposes of sec_7430 held further ps have not unreasonably protracted the proceedings within the meaning of sec_7430 held further the amount sought by ps for litigation costs in this matter is not reasonable and must be adjusted to comport with the record neal j block and maura ann mcbreen for petitioners gregory j stull for respondent opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the special trial judge's opinion which is set forth below unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge dean special_trial_judge this matter is before the court pursuant to petitioners' motion for award of reasonable_litigation_costs under sec_7430 and rule references to petitioner are to james h swanson the matter before us involves petitioners' combined use of a domestic_international_sales_corporation a foreign_sales_corporation and two separate individual_retirement_accounts as a means of deferring the recognition of income respondent zealously strove to characterize this arrangement as well as an unrelated sale by petitioners of their illinois residence as tax_avoidance schemes a protracted period of entrenchment ensued during which the parties firmly established their respective positions neither side wavering from its conviction that it was in the right ultimately however these issues were resolved by respondent's notice of no objection to petitioners' motion for partial summary_judgment as well as the entry of an agreed decision document which was later set_aside and filed as a stipulation of settlement as a consequence petitioners now seek redress for what they claim were unreasonable positions taken by respondent a factual background petitioners resided in florida at the time the petition was filed at all times relevant to the following discussion petitioner was the sole shareholder of h s swansons' tool company hereinafter swansons' tool which has operated as a florida corporation since swansons' tool elected to be taxed as a subchapter_s_corporation effective in swansons' tool is in the business of building and painting component parts for various equipment manufacturers as a part of these activities swansons' tool manufactures and exports property for use outside the united_states the disc and ira following the advice of experienced counsel petitioner arranged in the early part of date for the organization of swansons' worldwide inc a domestic_international_sales_corporation hereinafter the disc or worldwide during this period petitioner also arranged for the formation of an individual_retirement_account hereinafter ira the articles of incorporation for worldwide were filed on date and under the terms thereof petitioner was named the corporation's initial director shortly thereafter initially organized as a corporation in the state of illinois swansons' tool was subsequently merged into a newly formed florida corporation of the same name on date worldwide filed a form 4876a election to be treated as an interest_charge_disc a form_5305 individual retirement trust account was filed on date establishing florida national bank hereinafter florida national as trustee of ira and petitioner as the grantor for whose benefit the ira was established under the terms of the ira agreement petitioner retained the power to direct ira 1's investments on the same day that the form_5305 was filed petitioner directed florida national to execute a subscription agreement for big_number shares of worldwide original issue stock the shares were subsequently issued to ira which became the sole shareholder of worldwide for the taxable years to swansons' tool paid commissions to worldwide with respect to the sale by swansons' tool of export_property as defined by sec_993 in those same years petitioner who had been named president of worldwide directed with florida national's consent that worldwide pay dividends to ira commissions paid to during the taxable years through the following dividends were paid_by worldwide to ira paid date fiscal_year amount dollar_figure big_number big_number continued worldwide received preferential treatment and the dividends_paid to ira were tax deferred pursuant to sec_408 thus the net effect of these transactions was to defer recognition of dividend income that otherwise would have flowed through to any shareholders of the disc in ira was transferred from florida national bank to first florida bank n a hereinafter first florida as custodian swansons' tool stopped paying commissions to worldwide after date as petitioners no longer considered such payments to be advantageous from a tax planning perspective the fsc and ira in date petitioner directed first florida to transfer dollar_figure from ira to a new individual retirement custodial_account hereinafter ira under the terms of the ira agreement first florida was named custodian of ira and petitioner was named as the grantor for whose benefit the ira was established under the terms of the ira agreement petitioner continued total big_number big_number no distributions were made to petitioners from the trust during the years at issue disc is not subject_to income_tax under sec_991 except for the taxes imposed by ch a reserved the right to serve as the investment manager of ira contemporaneous with the formation of ira petitioner incorporated h s swansons' trading company hereinafter swansons' trading or the fsc petitioner directed first florida to execute a subscription agreement for big_number newly issued shares of swansons' trading stock the shares were subsequently issued to ira which became the corporation's sole shareholder swansons' trading filed a form_8279 election to be treated as a fsc or as a small_fsc on date and paid a dividend to ira in the amount of dollar_figure during the taxable_year the algonquin property in anticipation of swansons' tool's transferring its operations to florida petitioners moved during from their algonquin illinois residence hereinafter the algonquin property or the property to a condominium in st petersburg florida the algonquin property was not advertised for sale until sometime during conscious of a change in the internal_revenue_code which would eliminate preferential treatment of capital_gain recognized on the sale of their home petitioners sought to sell the algonquin property prior to date as time was the tax_reform_act_of_1986 tra publaw_99_514 a 100_stat_2085 eliminated the deduction under sec continued clearly a factor petitioners arranged to sell the property to a_trust of which swansons' tool was the beneficiary accordingly on date petitioners conveyed the algonquin property to trust no barry d elman trustee hereinafter trust no under a deed in trust which was received and filed by the recorder for the city of mchenry illinois as a consequence of this transaction petitioners reported a long-term_capital_gain of dollar_figure on schedule d capital_gains_and_losses of their federal_income_tax return reflecting a dollar_figure sale price and an dollar_figure basis petitioners continued paying the electric bills heating exterior maintenance and house sitting expenses of the algonquin property through may or june of in march of swansons' tool reimbursed petitioners for maintenance and repair expenses_incurred during the time period date through date as well as the expense of moving petitioners' personal belongings in date swansons' tool capitalized these expenditures as part of its basis in the algonquin property subsequent to the signing of a real_estate sales contract during march of the algonquin property was sold by swansons' tool to an unrelated third party on date continued for percent of net_long-term_capital_gains the repeal was effective for tax years beginning after date petitioners' daughter jill resided at the algonquin residence from may of through june of although the record is not clear as to the extent of usage it appears that petitioners also periodically stayed at the residence subsequent to its sale on date the notice_of_deficiency despite petitioners' agreement to extend the period of limitations in their case until date petitioners did not receive a 30-day_letter prior to the notice_of_deficiency petitioners agreed to the extension in the hope of resolving the case at the administrative level in the notice_of_deficiency dated date respondent set forth one primary and three alternative positions for determining deficiencies in petitioners' federal income taxes and additions to tax for negligence with respect to petitioners' and taxable years of relevance to the present matter were respondent's determinations that prohibited_transactions had occurred which resulted in the termination of ira's and and the sale of the algonquin property to a_trust in was a sham_transaction which could not be recognized for tax purposes a prohibited_transactions because the notice_of_deficiency failed to adequately explain respondent's bases for determining deficiencies and additions to tax with respect to the years at issue petitioners requested and received the revenue_agent's_report in their case as demonstrated by the revenue_agent's_report respondent identified as alternative positions two prohibited_transactions which resulted in the loss of ira 1's status as a_trust under sec_408 first respondent concluded that mr swanson is a disqualified_person within the meaning of sec_4975 of the code as a fiduciary because he has the express authority to control the investments of ira mr swanson is also an officer and director of swansons' worldwide therefore direct or indirect transactions described by sec_4975 between swansons' worldwide and ira constitute prohibited_transactions mr swanson as an officer and director of worldwide directed the payment of dividends from worldwide to ira the payment of dividends is a prohibited_transaction within the meaning of sec_4975 of the code as an act of self-dealing where a disqualified_person who is a fiduciary deals with the assets of the plan in his own interest the dividend paid to ira date will cause the ira to cease to be an ira effective date by reason of sec_408 therefore by operation of sec_408 the fair_market_value of the ira is deemed distributed date emphasis added as further demonstrated by the revenue_agent's_report respondent's second basis for disqualifying ira under sec_408 was that in his capacity as fiduciary of ira mr swanson directed the bank custodian florida national bank to purchase all of the stock of swansons' worldwide at the time of the purchase mr swanson was the sole director of swansons' worldwide the sale of stock by swansons' worldwide to mr swanson's individual_retirement_account constitutes a prohibited_transaction within the meaning of sec_4975 of the code the sale occurred date by operation of sec_408 of the code the individual_retirement_account ceases to be an individual_retirement_account effective date effective date the individual_retirement_account is not exempt from tax under sec_408 of the code the fair_market_value of the account including the shares of swansons' worldwide is deemed to have been distributed to mr swanson in accordance with sec_408 of the code therefore mr swanson effectively became the sole shareholder of swansons' worldwide inc with the loss of the ira's tax exemption emphasis added although the record is not entirely clear on the matter it appears that respondent imputed to ira the prohibited_transactions found with respect to ira and used similar reasoning to disqualify ira as a valid trust under sec_408 b sham_transaction with respect to the algonquin property respondent concluded in the notice_of_deficiency that the purported sale of your personal_residence located in algonquin illinois by you in to trust barry d elman trustee of which your corporation h s swansons' tool company inc is the beneficiary can not be recognized for tax purposes the purported sale in was no more than a sham_transaction which was entered into for tax_avoidance purposes it is determined that the purported sale served no other purpose than to enable you to obtain the tax_benefit of a long term capital_gain deduction of percent that would not have been available had the sale occurred in tax years subsequent to emphasis added the petition answer motion for summary_judgment and settlement agreement in their petition filed date petitioners stated with respect to respondent's determination of prohibited_transactions that at all pertinent times ira was the sole shareholder of worldwide since the big_number shares of worldwide issued to ira were original issue no sale_or_exchange of the stock occurred from and after the dates of his appointment as director and president of worldwide mr swanson engaged in no activities on behalf of worldwide which benefited him other than as a beneficiary of ira ira was not maintained sponsored or contributed to by worldwide during the years at issue at no time did worldwide have any active employees and mr swanson engaged in no activities on behalf of swansons' trading which benefited him other than as a beneficiary of ira with respect to the algonquin residence petitioners stated in pertinent part that on date petitioners conveyed the algonquin property by a deed in trust to a_trust of forth one primary and two alternative positions on this issue respondent used substantially_similar language in setting which swansons' tool was the beneficiary the transfer documents conveyed full legal and beneficial_ownership from petitioners to this trust at no time did petitioners act in any manner that was inconsistent with their transfer of all their right title and interest in the algonquin property and subsequent to the sale petitioners had no rights as tenants of the property other than as tenants at will respondent filed an answer on date denying or denying for lack of knowledge each of the allegations listed above petitioners filed a motion for partial summary_judgment on date in their motion petitioners restated their position as set forth in their petition that no prohibited_transactions had occurred with respect to ira's and on date respondent filed a notice of no objection to petitioners' motion for partial summary_judgment thereby ending the controversy on the disc and fsc issues respondent conceded the algonquin property issue in a settlement agreement entered into on date the parties agreed at that time to a total deficiency of dollar_figure which reflected an amount conceded by petitioners in their petition as capital_gain inadvertently omitted from their federal_income_tax a stipulated decision hereinafter the decision was submitted by the parties and entered on date motion for award of reasonable_litigation_costs on date this court received petitioner josephine swanson's motion for award of reasonable_litigation_costs hereinafter also referred to as the motion finding that it was not petitioner josephine swanson's intent that the decision entered on date be conclusive as to the issue of attorney's_fees the court ordered on date that the decision be vacated and set_aside the court further ordered that the decision of date be filed as a stipulation of settlement that petitioner josephine swanson's motion for award of reasonable_litigation_costs be filed and that respondent file a response to petitioner josephine swanson's motion in accordance with rule c respondent's objection to petitioner josephine swanson's motion for award of reasonable_litigation_costs was filed on date petitioners sought leave to file a response to respondent's objection by a motion filed date which was granted petitioners filed an amendment to the motion for award of reasonable_litigation_costs hereinafter amendment to motion on date pursuant to which petitioner james swanson joined petitioner josephine swanson as a party to the motion petitioners filed their response to respondent's objection to petitioners' motion for award of reasonable_litigation_costs on date following a conference call with the parties on date the parties were ordered to file a stipulation of facts with respect to items of net_worth reported by petitioners on attachment ii of their amendment to motion they were further ordered to file a stipulation of facts regarding the issue of attorney's_fees paid_or_incurred by petitioners if the parties could not stipulate facts with respect to either issue they were ordered to file a status report with the court on or before date on date the parties participated in a conference call during which they agreed to stipulate certain items of net_worth reported on attachment ii of petitioners' amendment to motion the parties also agreed to stipulate that petitioners paid_or_incurred fees in this matter the parties disagreed however as to the proper method for determining the acquisition_cost of specific items on attachment ii of petitioners' amendment to motion with respect to these items the parties were ordered to file on or before date simultaneous memoranda of law and on or before date answering memoranda of law b discussion as an initial matter we reject respondent's argument that it was improper for us to have vacated the decision of date thereby allowing petitioners to file their motion for award of reasonable_litigation_costs this court may in its sound discretion set_aside a decision that has not yet become final see eg 93_tc_256 affd in part revd in part and remanded on another issue 936_f2d_736 2d cir having so held we turn to the merits of petitioners' motion sec_7430 provides that in any court_proceeding brought by or against the united_states the prevailing_party may be awarded reasonable_litigation_costs sec_7430 to qualify as a prevailing_party for purposes of sec_7430 petitioners must establish that the position_of_the_united_states in the proceeding was not substantially justified they substantially prevailed with respect to the amount in controversy or with respect to the most significant issue presented and they met the net_worth requirements of u s c sec d b on the date the petition was filed sec_7430 petitioners must also establish that they exhausted the administrative remedies available to them within the internal_revenue_service and that they did not unreasonably protract the proceedings sec_7430 petitioners bear the burden_of_proof with respect to each of the preceding requirements rule e although it is conceded that petitioners substantially prevailed in this case respondent does not agree that her litigation position was not substantially justified respondent argues that our consideration of whether she was continued furthermore respondent asserts that petitioners have not satisfied the net_worth requirements failed to exhaust the administrative remedies available to them within the internal_revenue_service unreasonably protracted the proceedings and have not shown that the costs they have claimed are reasonable we will address each contested point in turn whether respondent's litigation position was substantially justified in congress amended sec_7430 to conform that provision more closely to the equal_access_to_justice_act eaja tax_reform_act_of_1986 publaw_99_514 100_stat_2085 where the prior statute required taxpayers to prove that the government's position in a proceeding was unreasonable the statute as amended now requires a showing that the position_of_the_united_states was not substantially justified sec_7430 this court has concluded that the substantially justified standard is essentially a continuation of the prior law's reasonableness standard sher v continued substantially justified in this matter should be based in part on the outcome of a related case involving ira in docket no respondent determined and ira ultimately conceded that ira had unrelated_business_income for the taxable_year ira 1's concession in docket no however appears to have been a direct result of respondent's filing her notice of no objection to petitioners' motion for summary_judgment in this case in any event we give no weight to the outcome of docket no because it resulted from an agreement between the parties to that docket rather than a judicial determination commissioner 89_tc_79 affd 861_f2d_131 5th cir thus a position that is substantially justified is one that is justified to a degree that could satisfy a reasonable person or that has a reasonable basis both in law and fact 487_us_552 internal quote marks omitted defining substantially justified in the context of the eaja petitioners have not sought an award of administrative costs in this matter accordingly we need only examine the question of whether respondent's litigation position was substantially justified respondent argues that we may not consider positions she took prior to the filing of the answer in determining whether her litigation position was substantially justified in support respondent cites among other cases huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 respondent's litigation position for purposes of this matter is that taken on date the date the answer was filed see han v commissioner tcmemo_1993_386 to the extent respondent has cited for support cases which discuss sec_7430 prior to its amendment in by tra sec_1551 100_stat_2085 and in by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3342 we find them to be inapposite see 703_fsupp_1505 n d fla respondent is correct in stating that huffman approves of a bifurcated analysis under sec_7430 pursuant to which the two stages of a case the administrative_proceeding and the court_proceeding are considered separately this bifurcated analysis not only ensures that the prevailing taxpayer is reimbursed for pre-litigation and litigation costs but also supports congress's intent that before an award of attorney's_fees is made the taxpayer must meet the burden of proving that the government's position was not substantially justified it affords another opportunity for the united_states to reconsider an inappropriate position id pincite respondent's arguments on this point appear moot however as we find no discernible difference between the administrative and litigation positions she took in this matterdollar_figure see 998_f2d_244 5th cir holding that the government's position must be analyzed in the context of the circumstances that caused it to take that position revg in part and remanding tcmemo_1992_382 a the disc issue petitioners contend that respondent was not substantially justified in maintaining throughout the proceedings that prohibited_transactions had occurred with respect to ira and by implication ira we agree respondent's administrative position for purposes of this matter is that taken on date the date of the notice_of_deficiency sec_7430 as stated previously respondent based her determination of prohibited_transactions on sec_4975 and e sec_4975 defines a prohibited_transaction as including any sale_or_exchange or leasing of any property between a plan and a disqualified_person dollar_figure sec_11 individual_retirement_account as described under sec_408 a plan is defined by sec_4975 to encompass an defines a disqualified_person as as applicable to the following discussion sec_4975 a a fiduciary c an employer any of whose employees are covered by the plan d an employee_organization any of whose members are covered by the plan g a corporation partnership or trust or estate of which or in which percent or more of-- i the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of such corporation ii the capital interest or profits interest of such partnership or iii the beneficial_interest of such trust or estate is owned directly or indirectly or held by persons described in subparagraph a b c d or e h an officer director or an individual having continued c e further defines a prohibited_transaction as including any act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of a plan in his own interest or for his own account we find that it was unreasonable for respondent to maintain that a prohibited_transaction occurred when worldwide's stock was acquired by ira the stock acquired in that transaction was newly issued--prior to that point in time worldwide had no shares or shareholders a corporation without shares or continued powers or responsibilities similar to those of officers or directors a percent or more shareholder or a highly_compensated_employee earning percent or more of the yearly wages of an employer of a person described in subparagraph c d e or g emphasis added e as any person who in pertinent part a fiduciary is defined by sec a exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets or c has any discretionary authority or discretionary responsibility in the administration of such plan at all relevant times petitioner maintained and exercised the right to direct ira 1's investments petitioner therefore was clearly a fiduciary with respect to ira and thereby a disqualified_person as defined under sec_4975 furthermore as petitioner was the sole individual for whose benefit ira was established ira itself was a disqualified_person pursuant to sec_4975 shareholders does not fit within the definition of a disqualified_person under sec_4975dollar_figure it was only after worldwide issued its stock to ira that petitioner held a beneficial_interest in worldwide's stock thereby causing worldwide to become a disqualified_person under sec_4975dollar_figure accordingly the issuance of stock to ira furthermore we find that at the time of the stock issuance worldwide was not within the meaning of sec_4975 an employer any of whose employees were beneficiaries of ira although sec_4975 does not define the term employer we find guidance in sec_3 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 in pertinent part erisa sec_3 provides that for plans such as an ira an 'employer' means any person acting directly as an employer or indirectly in the interest of an employer in relation to an employee_benefit_plan because worldwide did not maintain sponsor or directly contribute to ira we find that worldwide was not acting as an employer in relation to an employee plan and was not therefore a disqualified_person under sec_4975 as there is no evidence that worldwide was an employee_organization any of whose members were participants in ira we also find that worldwide was not a disqualified_person under sec_4975 of sec_267 which states that sec_4975 incorporates the constructive_ownership rule stock owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries petitioner as the sole individual for whose benefit ira was established was therefore beneficial_owner of all the outstanding shares of worldwide after they were issued because petitioner as the sole beneficial shareholder of worldwide was also a fiduciary with respect to ira worldwide thus met the definition of a disqualified_person under sec_4975 contrary to respondent's representations petitioner was not a disqualified_person as president and director of worldwide until after the stock was issued to ira sec_4975 furthermore petitioner was not a disqualified_person under sec continued did not within the plain meaning of sec_4975 qualify as a sale_or_exchange or leasing of any property between a plan and a disqualified_person dollar_figure therefore respondent's litigation position with respect to this issue was unreasonable as a matter of both law and fact we also find that respondent was not substantially justified in maintaining that the payments of dividends by worldwide to ira qualified as prohibited_transactions under sec_4975 there is no support in that section for respondent's contention that such payments constituted acts of self-dealing whereby petitioner a fiduciary was dealing with continued e h solely due to his shareholding in worldwide as the constructive attribution_rules provided under sec_267 are applicable only to sec_4975 and g i sec_4975 ordinarily controlling effect will be given to the plain language of a statute unless to do so would produce absurd or futile results 101_tc_196 citing 310_us_534 as the supreme court has stated in the absence of a clearly expressed legislative intention to the contrary the language of the statute itself must ordinarily be regarded as conclusive unless exceptional circumstances dictate otherwise when we find the terms of a statute unambiguous judicial inquiry is complete 481_us_454 citations and internal quotation marks omitted accordingly when as here a statute is clear on its face we require unequivocal evidence of a contrary purpose before construing it in a manner that overrides the plain meaning of the statutory words rath v commissioner supra pincite citing 96_tc_895 83_tc_742 the assets of ira in his own interest sec_4975 addresses itself only to acts of disqualified persons who as fiduciaries deal directly or indirectly with the income or assets of a plan for their own benefit or account here there was no such direct or indirect dealing with the income or assets of a plan as the dividends_paid by worldwide did not become income of ira until unqualifiedly made subject_to the demand of ira sec_1_301-1 income_tax regs furthermore respondent has never suggested that petitioner acting as a fiduciary or otherwise ever dealt with the corpus of ira for his own benefit based on the record the only direct or indirect benefit that petitioner realized from the payments of dividends by worldwide related solely to his status as a participant of ira in this regard petitioner benefited only insofar as ira accumulated assets for future distribution sec_4975 states that sec_4975 shall not apply to receipt by a disqualified_person of any benefit to which he may be entitled as a participant or beneficiary in the plan so long as the benefit is computed and paid on a basis which is consistent with the terms of the plan as applied to all other participants and beneficiaries thus we find that under the plain meaning17 of sec_4975 respondent was not substantially justified in statute's plain meaning see the discussion supra note regarding application of a maintaining that the payments of dividends to ira constituted prohibited_transactions respondent's litigation position with respect to this issue was unreasonable as a matter of both law and factdollar_figure respondent would have us believe that the delay in settling the disc issue was due to a statement in petitioners' motion for partial summary_judgment that ira was exempt from tax at all times in her memorandum in objection to petitioners' motion for litigation costs respondent contends that this was a new and overriding issue that required her to determine whether any other prohibited_transactions had occurred during the period covered by the notice_of_deficiency we disagree we need look no further than respondent's own memorandum to divine that the true reason for her delay in conceding the disc respondent stated that in a letter accompanying the revenue_agent's_report we believe the statutory_notice_of_deficiency adequately describes the adjustments asserted therein moreover during the course of the examination your client became fully cognizant of the transactions under scrutiny however as a convenience to you enclosed is a copy of the revenue_agent's_report naturally it is not the service's intent by this letter to in any way limit the general language of the statutory notice the commissioner will stand on any ground fairly raised by the statutory notice as a basis for her determination in finding that respondent was not substantially justified with respect to the disc issue we have considered all grounds upon which respondent could fairly raise a question of prohibited_transactions under sec_4975 issue was her desire to discover new facts with which to resuscitate her meritless litigation position the following statements from respondent's memorandum are illuminating in this regard due to the complexity of the prohibited_transaction rules and the many ways in which disqualified_person status can be achieved through specific relationships described in sec_4975 it was imperative that respondent explore other possible violations before conceding that the facts as represented by petitioner's counsel demonstrated no violation petitioner husband established the ira and created a disc inside of his ira to shelter from current income inclusion dividend payments made by an international trading company in which he was the sole shareholder but for the existence of the ira such dividends would be currently taxable to him if he had created the disc outside of the ira and then sold some or all of the stock in the disc to the ira the sale of stock in the disc to his ira would clearly violate the prohibited_transactions rules under sec_4975 similarly the payment of any dividends from his wholly owned corporation to his ira that effectively allows him to avoid current income inclusion because he assigned his interest in the disc to his ira arguably represents an indirect benefit to him personally for example both petitioner husband and petitioner wife indirectly received a significant current tax_benefit derived from the payment of disc_dividends into his ira rather than to the husband as a direct shareholder but for the creation and maintenance of the ira petitioner husband and by virtue of her election to file a joint_return the petitioner wife would have current income inclusion for payments from the trading corporation to the disc accordingly the transactions between his wholly-owned trading corporation to such entity are arguably indirect prohibited_transactions between disqualified persons and the ira also since one slight variation in the structure or operation of the petitioner's transactions could have resulted in noncompliance with the prohibited_transactions rules it was clearly reasonable for respondent not to concede her position on answer and to analyze thoroughly all positions presented by petitioner's counsel during the litigation stage of the case emphasis added we read the preceding statements as an acknowledgment by respondent that her litigation position as developed in the administrative proceedings and adopted in her answer was without a foundation in fact or law this case is distinguishable from those in which respondent promptly conceded an unreasonable position taken in her answer thereby avoiding an award of litigation costs nothing occurred between the filing of respondent's answer and her notice of no objection to alter the fact that she had misapplied the prohibited_transaction rules of sec_4975 to petitioners' case accordingly we find that respondent's litigation position with respect to ira was not substantially justified petitioners are therefore entitled to an award of litigation costs under sec_7430 as respondent's determination of deficiencies with respect to ira was inexorably linked to the fate of ira the award of litigation costs is also intended to cover respondent's litigation position with respect to ira dollar_figure b the house issue petitioners contend that respondent was not substantially justified in determining that the sale of the algonquin property see discussion of ira supra p to trust no was a sham_transaction respondent on the other hand argues that such a determination was reasonable particularly in light of the postsale use by petitioners and their daughter a sham_transaction is one which though it may be proper in form lacks economic_substance beyond the creation of tax benefits 924_f2d_1018 11th cir affg 91_tc_733 in the context of a sale transaction as here the inquiry is whether the parties have in fact done what the form of their agreement purports to do 77_tc_1221 the term sale is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay money 380_us_563 in deciding whether a particular transaction constitutes a sale the question of whether the benefits_and_burdens_of_ownership have passed from seller to buyer must be answered this is a question of fact which is to be ascertained from the intention of the parties as evidenced by the written agreements read in light of the attendant facts and circumstances 24_tc_1124 affd 241_f2d_288 9th cir various factors to consider in making a determination as to whether a sale has occurred were summarized in grodt mckay realty inc v commissioner supra pincite8 as follows whether legal_title passes how the parties treat the transaction whether equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property citations omitted an additional factor to be weighed is the presence or absence of arm's-length dealing 85_tc_332 citing 64_tc_752 affd 544_f2d_1045 9th cir we recognize that a number of the factors listed above favor petitioners' contention that the sale of the algonquin property was not a sham_transaction nevertheless the fact remains that petitioners continued paying the heating electricity security and maintenance_expenses incurred for the property until sometime in date ie over months after their sale of the property to trust no petitioners also paid for a number of repairs to the property prior to its sale to a third party in although petitioners were ultimately reimbursed for all or part of these expenses it appears that such reimbursement did not occur until proximate to the time a contract of sale was signed between trust no and the third party finally we cannot discount the fact that petitioners and their daughter occupied the property at various times between the time of its sale to the trust and its ultimate sale to a third party in the case of the daughter this period of occupancy lasted just over year and ended shortly before the property was sold to the third party in june of the foregoing takes on added significance in light of the fact that petitioner was on both sides of the initial sale--both as owner of the property and as the sole shareholder of swansons' tool combined with the questionable business_purpose behind a manufacturing corporation's purchase of a personal_residence we do not find it unreasonable that respondent would challenge the sale as not being at arm's-length based on the record as a whole we cannot say that respondent's position with respect to the house issue was unreasonable as a matter of either law or fact we recognize that petitioners have cited a number of cases supporting the proposition that sales to close_corporations by shareholders are not sham transactions per se we further note that petitioners cited cases supporting the permissible occupancy of a residence subsequent to its sale a careful reading of each however does not persuade us that based on the facts of this case respondent's litigation position was not substantially justified accordingly we find that petitioners have failed to meet their burden_of_proof on this issuedollar_figure our conclusion is not diminished by the fact that respondent ultimately conceded this matter in petitioners' favor prior to trial the determination of whether respondent's position was substantially justified is based on all the facts and circumstances surrounding a proceeding the fact that respondent ultimately concedes or loses a case is not determinative see 86_tc_962 85_tc_927 net_worth respondent contends that petitioners have failed to demonstrate that they satisfied the net_worth requirement of sec_7430 to qualify as a prevailing_party eligible for an award of litigation costs a taxpayer must establish that he or she has a net_worth that did not exceed dollar_figure million at the time the civil_action was filed dollar_figure in the case of a husband and wife seeking for similar reasons we find that it was not unreasonable as a matter of fact or law for respondent to contend in alternative positions that the proceeds from the sale of the algonquin property should be adjusted between petitioners and swansons' tool having carefully considered petitioners' arguments we find that they have not met their burden of proving that respondent was not substantially justified on this point c which states in pertinent part that this requirement is set forth by implication in sec a in general --the term prevailing_party means any party in any proceeding to which subsection a continued an award of litigation costs the net_worth test is applied to each separately 100_tc_88 although the term net_worth is not statutorily defined the legislative_history to the eaja states in determining the value of assets the cost of acquisition rather than fair_market_value should be used h rept pincite see also 907_f2d_106 9th cir 788_f2d_586 9th cir 767_f2d_321 7th cir to demonstrate that they each had a net_worth of less than dollar_figure on the date their petition was filed petitioners submitted on date a statement of net_worth at acquisition_cost as of september dollar_figure petitioners' separate net worths were reported on this statement as follows continued applies iii which meets the requirements of section d b of title united_states_code as in effect on date as applicable to this case u s c sec d b provides that a party means an individual whose net_worth did not exceed dollar_figure at the time the civil_action was filed this statement of net_worth was submitted as attachment ii to petitioners' amendment to motion for award of reasonable_litigation_costs as noted by petitioners the figures presented therein are unadjusted for depreciation asset acq cost james josephine - - - - - - - big_number dollar_figure dollar_figure big_number - big_number - big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure cash checking money fund big_number repo account big_number mortgage big_number big_number mortgage big_number contract big_number note-1 note-2 big_number big_number note-3 big_number note-4 big_number ira-kemper ira-kemper big_number big_number big_number ira-1st fla big_number big_number ira-1st fla big_number big_number 401-k plan condo big_number - big_number big_number industrial bldg big_number big_number industrial bldg - industrial vacant big_number stock - hsstc big_number - prestige big_number breck west coast big_number sunshine big_number big_number fscc big_number big_number big_number - big_number big_number - big_number - big_number - big_number - - - - big_number big_number sailboat motorboat big_number big_number big_number big_number - - - - - auto art etc big_number big_number big_number sic big_number big_number totals big_number sic big_number big_number with an exception for the four ira's the 401_k_plan and the stock of the six listed corporations the parties stipulated on date to the accuracy of the preceding statementdollar_figure we note that petitioners omitted the asset identified a sec_23 florida bonds from their date statement of net_worth in the amount of dollar_figure to be allocated half to each petitioner petitioners have explained and we accept that this was an continued pursuant to our order of date the parties submitted simultaneous and answering memoranda of law addressing the proper method for determining the acquisition_cost of those assets for which there had been no stipulation as set forth in these memoranda petitioners argue for an approach whereby the amount_paid for an asset adjusted for depreciation establishes the acquisition_cost of an asset for purposes of the net_worth computation respondent on the other hand argues that the acquisition_cost of an asset should constantly be adjusted to reflect realized if not recognized income to quote respondent in summary acquisition costs of an asset are generated not only from external contributions but also from realized gains the internal reinvestment of which acquires an increase improvement or enhancement in such asset having carefully considered the parties' respective arguments we accept petitioners' computation of their net_worth under sec_7430 we find no basis in this case for disregarding the separate legal status of entities in which petitioners hold beneficial or legal interests see eg 319_us_436 15_f3d_203 1st cir continued accidental omission the stipulation of facts contains other nonmaterial modifications and corrections 103_tc_501 allen v commissioner tcmemo_1988_166 respondent argues that even if congress originally intended acquisition_cost as the proper measure of net_worth relatively recent trends in generally_accepted_accounting_principles gaap require that such a measure be abandoned we have considered respondent's arguments on this point and find them off the mark while there has been a change in the rules regarding the method by which individuals prepare their financial statements there has been no change in the definition of acquisition_cost under gaap and as that was the standard set forth in the legislative_history it is the measure of net_worth we apply to this casedollar_figure after careful review of the record we find that petitioners have adequately set forth a statement of their net_worth pursuant to rule b and have met the burden of proving that their separate net worths did not exceed dollar_figure million on the date they filed their petition we have considered all other arguments raised by respondent regarding the net_worth requirement and to the extent not as noted by the courts of appeals for the ninth and seventh circuits the cost of acquisition under gaap is arrived at by subtracting accumulated depreciation from the original cost of an asset 788_f2d_586 9th cir 767_f2d_321 7th cir we do not here decide whether depreciation should be used in determining net_worth for purposes of sec_7430 as petitioners' separate net worths whether computed using depreciation or not do not exceed dollar_figure million discussed above find them to be without merit before continuing however we find it necessary to comment on some of the arguments raised by respondent in her memoranda while there was colorable merit to some of the contentions raised by respondent in her memoranda regarding the question of net_worth others border on being frivolous and vexatious as an illustration respondent set forth the following proposition in arguing that additional_amounts should be added to petitioner josephine swanson's calculation of net_worth florida provides for the equitable distribution_of_property between spouses upon divorce fla stat ch respondent notes that the record provides no indication of marital disharmony between the petitioners and presumes that florida's equitable distribution statute does not expressly apply to this case however this significant expectancy to receive an equitable distribution in the event of divorce may itself constitute an asset of a spouse entitled to recognition for purposes of the net_worth computation such transparent sophistry speaks for itself and comes perilously close to meriting an award of fees to petitioners under sec_6673 exhaustion of administrative remedies notwithstanding our conclusion that respondent was not substantially justified with respect to the disc issue petitioners are not entitled to an award of litigation costs if it is found that they failed to exhaust their administrative remedies no 30-day_letter was issued to petitioners prior to the issuance of the statutory_notice_of_deficiency respondent contends however that petitioners failed to exhaust their administrative remedies by not seeking an appeals_office conference prior to the filing of their motion for summary_judgment in support respondent maintains that after commencing litigation petitioners' attorneys forged quickly ahead by filing a motion for partial summary_judgment without attempting to confer with either appeals or district_counsel to seek a possible settlement--a conference which likely would have eliminated the need for the parties to prepare a prosecution and defense of the motion and its extensive exhibits and attachments perhaps resulting in reduced litigation activities saving time for the parties and the court in opposition petitioners state that pursuant to sec_301_7430-1 proced admin regs they have per se exhausted their administrative remedies in pertinent part sec_301_7430-1 proced admin regs sets forth the following exception to the general_rule that a party must participate25 in an appeals_office conference in order to exhaust its administrative remedies that sec_301_7430-1 proced admin regs provides a party or qualified_representative of the party participates in an appeals_office conference if the party or qualified_representative discloses to the appeals_office all relevant information regarding the party's tax matter to the extent such information and its relevance were known or should have been known to the party or qualified_representative at the time of such conference e exception to requirement that party pursue administrative remedies if the conditions set forth in paragraphs e e e or e of this section are satisfied a party's administrative remedies within the internal_revenue_service shall be deemed to have been exhausted for purposes of sec_7430 in the case of a petition in the tax court-- i the party did not receive a notice_of_proposed_deficiency 30-day_letter prior to the issuance of the statutory notice and the failure to receive such notice was not due to actions of the party such as failure to supply requested information or a current mailing address to the district_director or service_center having jurisdiction over the tax matter and ii the party does not refuse to participate in an appeals_office conference while the case is in docketed status emphasis added sec_301_7430-1 proced admin regs fails to define the phrase does not refuse to participate respondent's arguments suggest that sec_301 e proced admin regs is to be interpreted as requiring an affirmative act by petitioners ie a request for an appeals_office conference petitioners on the other hand contend that the proper interpretation is one that puts the burden on respondent requiring that she act affirmatively petitioners reason that they cannot refuse to participate in an appeals_office conference unless and until respondent makes an offer of such a conferencedollar_figure we conclude that petitioners' reading of sec_301 e proced admin regs is correct sec_601_106 statement of procedural rules states that with respect to cases docketed in the tax_court iii if the deficiency_notice in a case docketed in the tax_court was not issued by the appeals_office and no recommendation for criminal prosecution is pending the case will be referred by the district_counsel to the appeals_office for settlement as soon as it is at issue in the tax_court the settlement procedure shall be governed by the following rules a the appeals_office will have exclusive settlement jurisdiction for a period of months over certain cases docketed in the tax_court the month period will commence at the time appeals receives the case from counsel which will be after the case is at issue appeals will arrange settlement conferences in such cases within days of receipt of the case emphasis added the notice_of_deficiency in this matter was issued by the district_director for jacksonville florida there is no suggestion that a recommendation for criminal prosecution was ever pending against petitioners accordingly pursuant to the procedural rules respondent's appeals_office gained settlement jurisdiction over petitioners' case after it was docketed in this court and maintained such jurisdiction for a period of as we have not found any prior cases addressing this issue it appears that the correct interpretation of the meaning of the regulation is one of first impression months contrary to the language of sec_601_106 statement of procedural rules however appeals in this case did not arrange a settlement conference within days of receipt of petitioners' case petitioners could not therefore have refused to participate in an appeals_office conference as none was ever offered we note that when a 30-day_letter has been issued the procedural rules provide that in general the taxpayer is entitled as a matter of right to an appeals_office conference see sec_601_106 statement of procedural rules no such right exists however once the taxpayer's case is docketed in the tax_court furthermore once the case is docketed there is no provision in the procedural rules for a taxpayer request for an appeals_office conference based on the foregoing we find that petitioners have exhausted their administrative remedies within the meaning of sec_7430 and the regulations thereunder whether petitioners unreasonably protracted the proceedings based upon the record we find that petitioners did not protract the proceedings whether the fees sought in this matter are reasonable as discussed below we find that the amount sought by petitioners in this matter for litigation costs is not reasonable and must be adjusted to comport with the record c award of litigation costs as an initial matter we note that the parties disagree as to whether the cost of living adjustment cola which applies to an award of attorney's_fees under sec_7430 should be computed from date or from january dollar_figure respectively these are the two dates on which cola's were first provided under the eaja and sec_7430 our position on this issue was addressed in 98_tc_19 where we concluded that congress in providing for cost_of_living_adjustments in sec_7430 intended the computation to start on the same date the cola's were started under the eaja ie date id pincite citing 27_tc_713 revd on other grounds 258_f2d_562 9th cir we stated that we would continue to use as the correct year for making the cola calculation unless of course the court_of_appeals to which appeal lay had held otherwise 54_tc_742 affd 445_f2d_985 10th cir this case is appealable to the court_of_appeals for the 11th circuit which has not addressed the question of whether or is the correct date for purposes of computing the cola petitioners are seeking an award of fees based solely upon the statutorily provided rate of dollar_figure an hour as adjusted by the cola sec_7430 petitioners have not argued that there are special factors which would justify a higher rate in this case id adjustment under sec_7430 accordingly we will follow our holding in bayer and we find date to be the applicable_date from which to make the adjustment amount of litigation costs petitioners seek an award of litigation fees and expenses in the total amount of dollar_figure petitioners have also asked that they be awarded any additional costs incurred since date to recover such fees and expenses however as explained in the affidavit of petitioners' counsel filed as a supplement to motion for litigation costs with counsel's acquiescence petitioners have paid to date only dollar_figure of the fees incurred on their behalf as a result of baker mckenzie's advisery role with regard to the disc issue petitioners agreed after respondent fully conceded the case to pay only dollar_figure of the unbilled fees incurred from date on their behalf the dollar_figure amount was paid_by the swansons from their joint checking account h s swansons' tool co mr swanson's closely_held_corporation and the client of record for bookkeeping purposes had previously paid dollar_figure for services rendered on petitioners' behalf between september and november petitioners agreed to allow baker mckenzie to recover any remaining unbilled fees in excess of the dollar_figure petitioners have paid to date to the extent that petitioners prevail on their motion for reasonable_litigation_costs emphasis added thus beyond the dollar_figure agreed to there is no legal_obligation of petitioners to pay fees incurred on their behalf in the judicial proceedingdollar_figure furthermore based on the agreement we find that to the extent of the dollar_figure paid_by swansons' tool petitioners did not pay or incur fees within the meaning of sec_7430 although the nature of the agreement under which continued detailed in the affidavits of petitioners' counsel they incurred no fees with respect to the preparation of their motion petitioners did not therefore incur fees in this matter in an amount greater than dollar_figure see marre v united_states 38_f3d_823 5th cir 856_f2d_56 8th cir applying sec_304 of the uniform relocation assistance and real_property acquisition policies act of u s c sec a fees were not actually incurred because the taxpayer had no legal_obligation to pay his attorney's_fees accord 908_f2d_1407 8th cir construing the eaja which language the court did not find to be significantly different from that in united_states v dollar_figure acres of land supra see also frisch v commissioner 87_tc_858 lawyer representing himself pro_se was not entitled to fees for his own services because such fees were not paid_or_incurred because there is no mention in the affidavits of counsel regarding the liability of petitioners for costs other than fees incurred after date we find that petitioners are not similarly restricted with respect to an award of reasonable court costs under sec_7430 or those items listed in sec_7430 and ii continued such payment was made is unclear the ultimate effect was to diminish the deterrent effect of the expense involved in seeking review of or defending against unreasonable government action see eg 908_f2d_1407 8th cir we must apportion the award of fees sought by petitioners between the disc issue for which respondent was not substantially justified and the algonquin property issue for which respondent was substantially justified based on the record we find that for the period date until date a total of hours was spent by counsel in connection with the court proceedings of this amount hours were devoted to the disc issue hours to the algonquin property issue and hours to general case management based upon the dollar_figure-per-hour statutory rate as adjusted by the cola computed from we find that petitioners are entitled to an award for hours of fees paid to counseldollar_figure as for expenses other than fees petitioners have asked for total miscellaneous litigation costs in the amount of dollar_figure based upon our evaluation of the total time spent on the disc issue and our need to exclude miscellaneous expenses_incurred with respect to the algonquin property issue we find that pursuant to petitioners' agreement with counsel december was the month from which they agreed to pay dollar_figure of unbilled fees incurred on their behalf according to the affidavits of counsel date was the last month in which fees were incurred to defend the disc issue thus this is the only period for which petitioners may recover fees in this matter we reach this figure based upon hours devoted to the disc issue and of general case management apportioned to the disc issue x petitioners are entitled to an award of miscellaneous expenses in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered pursuant to rule
